Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.
Applicant’s election without traverse of Invention group I (claims 1-12) is acknowledged.
Claims 1-12 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, limitation reciting “comprising two vent passages” renders the claim indefinite. As a dependent of claim 2, claim 5 appears to require 3 vent passages, at least one recited in claim 2 and two recited in claim 5. This appears to conflict with applicant’s disclosure as shown in fig. 3b and therefore the scope of the claim is unclear.  
Also in claim 5, limitation “for example, disposed diametrically opposite…” is indefinite as it is unclear whether or not applicant intended to positively recite the structural positioning of the two vent passages. See MPEP 2173.05(d). 
Any listed claims not specifically mentioned above are indefinite due to their dependency upon claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartholomaus (US 3712339).
Re claim 1, Bartholomaus discloses a nozzle (5) for a servo valve (see fig. 1) comprising: 
an annular body (body of 5) defining an outer circumferential surface and an inner circumferential surface (see fig. 1); a fluid outlet (36) at a first axial end (at 36) of the nozzle; a fluid inlet (at intersection of 34 and 35a) at an opposing, second axial end (upstream of 36) of the nozzle; a nozzle bore (bore between 34 and 36) connecting the fluid outlet to the fluid inlet (see fig. 1), wherein the nozzle bore is defined by the inner circumferential surface (of body 5); and an annular groove (31) disposed around the circumference of the annular body in the outer circumferential surface (of body 5).

Re claim 2, Bartholomaus discloses at least one vent passage (34) in fluid communication with the annular groove 31 extending through the annular body (5) between the inner and outer circumferential surfaces.

Re claim 3, Bartholomaus discloses the vent passage (34) extends from the second end (upstream of 36) of the nozzle to the annular groove.

Re claim 4, Bartholomaus discloses the vent passage (34) extends into a gulley (see annotation below) extending axially across the annular groove (31).


    PNG
    media_image1.png
    341
    582
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Bartholomaus)

Re claim 5, Bartholomaus discloses two vent passages (2 opposite passages 34, see 112b rejection above), for example (see 112b rejection above), disposed diametrically opposite each other at the second end (upstream of 36) of the nozzle.

Re claim 6, Bartholomaus discloses the nozzle is provided with a threaded portion (threads touching screw 38) at the second end (upstream of 36) for connection to a calibration tool (38).

Re claim 7, Bartholomaus discloses a nozzle assembly (4, 5) for a servo valve (see fig. 1), the nozzle assembly (N) comprising: a nozzle housing (4) having a nozzle cavity (cavity inside 4) defined by an inner circumferential cavity surface (inner surface of 4) of the nozzle housing; the nozzle of claim 1 (5) positioned in the nozzle cavity (See fig. 1); and an injection passage (40, 53) in fluid communication with the annular groove 

Re claim 8, Bartholomaus discloses the nozzle assembly (4, 5) of claim 7, wherein the injection passage (40, 53) extends through the housing (4), from the annular groove (31) in the nozzle housing to an exterior of the housing (See fig. 1).

Re claim 9, Bartholomaus discloses the nozzle assembly (4, 5) of claim 7 wherein the nozzle cavity receives a pair of nozzles (see pair of nozzles 5 shown in fig. 1), and each of the pair of nozzles is in fluid communication with a respective injection passage (40, 53).

Claims 1- 10 in the alternative: 
Re claim 1, Bartholomaus discloses a nozzle (5) for a servo valve (see fig. 1) comprising: 
an annular body (body of 5) defining an outer circumferential surface and an inner circumferential surface (see fig. 1); a fluid outlet (36) at a first axial end (at 36) of the nozzle; a fluid inlet (at intersection of 34 and 35a) at an opposing, second axial end (upstream of 36) of the nozzle; a nozzle bore (bore between 34 and 36) connecting the fluid outlet to the fluid inlet (see fig. 1), wherein the nozzle bore is defined by the inner 

Re claim 2, Bartholomaus discloses at least one vent passage (34) in fluid communication with the annular groove 31 extending through the annular body (5) between the inner and outer circumferential surfaces.

Re claim 3, Bartholomaus discloses the vent passage (34) extends from the second end (upstream of 36) of the nozzle to the annular groove.

Re claim 4, Bartholomaus discloses the vent passage (34) extends into a gulley (see annotation below) extending axially across the annular groove (31).

    PNG
    media_image2.png
    649
    929
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2



Re claim 6, Bartholomaus discloses the nozzle is provided with a threaded portion (threads touching screw 38) at the second end (upstream of 36) for connection to a calibration tool (38).

Re claim 7, Bartholomaus discloses a nozzle assembly (4, 5) for a servo valve (see fig. 1), the nozzle assembly (N) comprising: a nozzle housing (4) having a nozzle cavity (cavity inside 4) defined by an inner circumferential cavity surface (inner surface of 4) of the nozzle housing; the nozzle of claim 1 (5) positioned in the nozzle cavity (See fig. 1); and an injection passage (40, 53) in fluid communication with the annular groove (at 31) in the nozzle, wherein the nozzle housing further comprises an annular groove (inner groove defined by housing 4 that surround nozzle body 5 to define 27 and 31) in the inner circumferential cavity surface (of housing 4), and the annular grooves (grooves in 4 and 5 that defines 27+31) in the nozzle and the nozzle housing are in fluid communication with each other (see fig. 1).

Re claim 8, Bartholomaus discloses the nozzle assembly (4, 5) of claim 7, wherein the injection passage (40, 53) extends through the housing (4), from the annular groove (31) in the nozzle housing to an exterior of the housing (See fig. 1).



Re claim 10, Bartholomaus discloses a setting material (29 or 30) disposed in the annular grooves (at 27 and inner groove of housing 4) for fixing the nozzle in position within the nozzle housing (it is noted that “for fixing…” is a limitation of intended use; since the ring 29 or 30 is compressed between grooves of body 5 and housing 4, the ring material has the capability of fixing nozzle position via friction, which resist movement to some degree).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomaus in view of Jaspaert (US 2015/0252929).
Re claims 11-12, Bartholomaus discloses the nozzle assembly (4, 5) of claim 10, but fails to specifically indicate the setting material (29) is a plastic material having an operating temperature range at least between -18oC and 200oC (claim 11); wherein the setting material comprises one of: Polyetherketoneketone (PEKK), Polyether ether ketone (PEEK), Polyphenylene sulfide (PPS), carbon fibre reinforced polymer (CFRP) or Polyvinylidene fluoride (PVDF; claim 12).
However, Jaspaert discloses an improved sealing material 15 (fig. 2b) that is a plastic material polyvinylidene fluoride (PVDF; par. 130) for its temperature resistance, corrosion resistance (par. 6; since the Jaspaert teaches the same plastic material as claimed, it has to have the same material property, which is the claimed operating temperature range -18oC and 200oC; see also par. 3 of Jaspaert). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartholomaus to incorporate the teachings of Jaspaert to provide utilize Polyvinylidene fluoride (PVDF) as the material for the seal to reduce damages from the chemical and high temperature, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752